                                       O S B O R N L A W, p.c.
                                      43 West 43rd Street, Suite131
                                      New York, New York 10036


DANIEL A. OSBORN                                                                      TELEPHONE
LINDSAY M. TRUST                                                                      212 - 725 - 9800
                                                                                      FACSIMILE
                                                                                      212 - 500 - 5115


                                                               Plaintiff's requested extension of time to file
                                                               her motion for judgment on the pleadings (ECF
                                                               No. 24) is GRANTED and the proposed briefing
                                                               schedule is ADOPTED.

                                              May 3, 2021      The Clerk of the Court is respectfully directed
                                                               to close ECF No. 24.
                   VIA ECF
                                                               SO ORDERED 5/4/2021
                   Honorable Sarah L. Cave
                   United States Magistrate Judge
                   United States Courthouse
                   40 Foley Square
                   New York, New York 10007

                                  Re:    Mathews v. Commissioner of Social Security,
                                         Civil Action No. 20-cv-05710-AT-SLC

                   Dear Judge Cave,

                           We write on behalf of plaintiff, Tretrice Mathews, and with
                   the consent of the defendant, request a 45-day extension of time to
                   file plaintiff’s motion for judgment on the pleadings. Plaintiff’s
                   motion is due on April 30, 2021. Plaintiff respectfully requests an
                   extension of time up to and including June 14, 2021. This is
                   plaintiff’s first request for an extension of time.

                           The additional time is necessary because our office
                   suddenly has numerous closely scheduled (and overlapping)
                   deadlines in social security matters. For the last several months we
                   have received countless requests from the Agency for additional
                   time to serve administrative records because of the delays the
                   Agency is encountering in getting records prepared. We believe
                   that the Agency is now slowly emerging from this backlog, but it is
                   having the unintended effect of creating a backlog on our end.
Honorable Sarah L. Cave
May 3, 2021
Page 2

              Subject to the approval of the Court, the parties propose the
       following revised briefing schedule:

                  a. Plaintiff to file her motion for judgment on the
                     pleadings on or before June 14, 2021;

                  b. Defendant to file its response/cross-motion on or
                     before August 13, 2021; and

                  c. Plaintiff to file her reply (if any) on or before
                     September 3, 2021.

              Thank you for your consideration of this request.



                                            Respectfully submitted,


                                            s/Daniel A. Osborn
                                            Daniel A. Osborn
                                            OSBORN LAW, P.C.
                                            43 West 43rd Street, Suite 131
                                            New York, New York 10036
                                            Telephone:    212-725-9800
                                            Facsimile:    212-500-5115
                                            dosborn@osbornlawpc.com




cc: Leslie Ramirez-Fisher, Esq. (by ECF)
